Citation Nr: 1718793	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the right cheek.

2.  Entitlement to service connection for a skin disorder of the right arm.

3.  Entitlement to service connection for a skin disorder of the left arm.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1952 to October 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the RO in Jackson, Mississippi.  Jurisdiction over the claims was subsequently transferred to the RO in Cleveland, Ohio. 

In June 2011, the Veteran testified during a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

In September 2011, the Board remanded the appeal to the RO for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In correspondence dated March 2017 and in an April 2017 statement from his representative, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal regarding the issues of entitlement to service connection for a skin disorder of the right cheek, a skin disorder of the right arm, a skin disorder of the left arm, and tinnitus. 
CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims for service connection for a skin disorder of the right cheek, a skin disorder of the right arm, a skin disorder of the left arm, and tinnitus have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In correspondence received by VA in March 2017, and in an April 2017 statement from his representative, both received prior to the promulgation of a decision in the appeal, the Veteran indicated that he was withdrawing his appeal as a skin disorder of the right cheek, a skin disorder of the right arm, a skin disorder of the left arm, and tinnitus 38 C.F.R. § 20.204 (b)(1).  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these appeals.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal regarding entitlement to service connection for a skin disorder of the right cheek is dismissed. 

The appeal regarding entitlement to service connection for a skin disorder of the right arm is dismissed. 

The appeal regarding entitlement to service connection for a skin disorder of the left arm is dismissed. 

The appeal regarding entitlement to service connection for tinnitus is dismissed. 




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


